Exhibit 10.1 [f8k_exxp082818.htm]

STOCK SUBSCRIPTION AGREEMENT

 

This STOCK SUBSCRIPTION AGREEMENT (the “Agreement”), effective as of September
25, 2018 (the “Effective Date”), is by and between Edgar Express, Inc., a Utah
corporation (the “Company”), and [ ] (the “Subscriber”, and together with the
Company, the “parties” and, each individually, a “party”).

In consideration of the covenants and agreements set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

1.                  Issuance of Shares. The Company hereby agrees to issue to
the Subscriber an aggregate of 2,500,000 shares of Series A Preferred Stock of
the Company, par value $0.001 per share (a “Share”, and collectively the
“Shares”), and Subscriber agrees to purchase the Shares for an aggregate
purchase price of $150,000.00, or $0.06 per Share. Promptly after execution of
this Agreement and payment by the Subscriber of the purchase price therefor, the
Company will deliver to the Subscriber a certificate registered in Subscriber’s
name representing the Shares.

 

2.                  Subscriber’s Representations and Warranties. To induce the
Company to issue the Shares to the Subscriber, the Subscriber hereby represents,
warrants, and agrees as follows:

 

(a)                The Subscriber is sufficiently experienced in financial and
business matters to be capable of evaluating the merits and risks of this
investment and to make an informed decision relating thereto. The Subscriber has
the financial capability for making the investment, can afford a complete loss
of the investment, and the investment is a suitable one for the Subscriber.

(b)               Prior to the execution of this Agreement, the Subscriber has
had the opportunity to ask questions of and receive answers from representatives
of the Company concerning the finances, operations, business, and prospects of
the Company.

(c)                The Subscriber is acquiring the Shares for its own account
for the purpose of investment and not with a view to, or for resale in
connection with, the distribution thereof, nor with any present intention of
distributing or selling the Shares. The Subscriber understands that the Shares
are not being registered under the Securities Act of 1933, as amended (the
“Securities Act”), and are not being registered under any state “blue sky” laws,
and the Shares may not be transferred except in compliance with such laws.

(d)               The Subscriber understands that the Shares have not been
registered under the Securities Act by reason of a specific exemption therefrom
and that the Shares must be held indefinitely, unless they are subsequently
registered under the Securities Act or the Subscriber obtains an opinion of
counsel, in form and substance satisfactory to the Company and its counsel, that
such registration is not required.

 1 

 

 

(e)                The Subscriber is not acquiring the Shares based upon any
representation, oral or written, by any person with respect to the future value
of, or income from, the Shares, but rather upon an independent examination and
judgment as to the prospects of the Company. 

(f)                The Shares were not offered to the Subscriber by means of
publicly disseminated advertisements or sales literature, nor is the Subscriber
aware of any offers made to other persons by those means.

(g)               The Subscriber is an “accredited investor” as such term is
defined in Regulation D of the Securities Act.

3.                     Registration and Listing of Shares. At any time after the
Effective Date, the Subscriber may request (and the Company shall reasonably
honor such request) that the Company register for sale under the Securities Act
all or any portion of the shares of common stock of the Company underlying the
Series A Preferred Stock and any other shares of common stock of the Company
which the Subscriber now owns or hereafter acquires by any means, including
without limitation, by purchase, assignment, conversion of convertible
securities or operation of law, or as a result of any stock dividend, stock
split, reorganization, reclassification, whether voluntary or involuntary, or
other similar transaction in the manner specified in such notice.

4.                  Other Agreements.

(a)                Entire Agreement. This Agreement embodies the entire
agreement and understanding between the Subscriber and the Company with respect
to the subject matter hereof and supersedes all prior oral or written agreements
and understandings relating to the subject matter hereof. No statement,
representation, warranty, covenant, or agreement of any kind not expressly set
forth in this Agreement shall affect, or be used to interpret, change or
restrict, the express terms and provisions of this Agreement.

(b)               Modifications and Amendments. The terms and provisions of this
Agreement may be modified or amended only by written agreement executed by all
parties hereto.

(c)                Assignment. The rights and obligations under this Agreement
may not be assigned by either party hereto without the prior written consent of
the other party.

(d)               Governing Law. This Agreement and the rights and obligations
of the parties hereunder shall be construed in accordance with and governed by
the law of the State of New York, without giving effect to the conflict of law
principles thereof, except to the extent expressly governed by the Utah Revised
Business Corporation Act or the laws of any other state where the Company is
then incorporated.

(e)                Severability. In the event that any court of competent
jurisdiction shall determine that any provision, or any portion thereof,
contained in this Agreement shall be unreasonable or unenforceable in any
respect, then such provision shall be deemed limited to the

 2 

 

 

extent that such court deems it reasonable and enforceable, and as so limited
shall remain in full force and effect. In the event that such court shall deem
any such provision, or portion thereof, wholly unenforceable, the remaining
provisions of this Agreement shall nevertheless remain in full force and effect.

(f)                Survival of Representations and Warranties. All
representations and warranties made by the parties hereto in this Agreement or
in any other agreement, certificate or instrument provided for or contemplated
hereby, shall survive the execution and delivery hereof and any investigations
made by or on behalf of the parties.

(g)               Counterparts. This Agreement may be executed in multiple
counterparts (including electronic counterparts), and by different parties
hereto on separate counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

[Signature Page Follows]

 

 

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

EDGAR EXPRESS, INC.

 

 

 

By: ________________________

Name: Mary Foster

Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 






 




SUBSCRIBER:

 

________________________

[       ]

 

 

 

